 In theMatterofL.B. LocKWOOD COMPANYandINTERNATIONALBROTHERHOOD OF FIREMEN AND OILERSLOCALUNION#52,(A. F. of L.)Case No. R-153. f.Decided October 17, 1939Wool ReclaimingIndustry-InvestigationofRepresentatives:controversyconcerning representation of employees:employer refuses to recognize petitioningcraft unionbecause ofcontractgranting industrial labor organization recognitionfor employees whom it represented;contractfor indefinite duration held no barto proceeding-UnitAppropriatefor CollectiveBargaining:factors evenly bal-anced ; powerhouse employees sufficientlydistinctto constitute a separate unit ;determining factor desire of employeesin the craft;electionto determine-Elec-tion Ordered:as to employeeswithin theunit claimed appropriate.Mr. Bernard R. Bralove,for the Board.Mr. Carl W. Shaeffer,of Cleveland, Ohio, for the Company.Mr. R. E. SeitzandMr. Herbert McCaffery,of Cleveland, Ohio, forthe Firemen.Mr. Patrick QuinnandMr. George L. Myers,of Cleveland, Ohio,for the T. W. O. C.Miss Ann Landy,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 27, 1939, the International Brotherhood of Firemenand Oilers, Local #52, (A. F. of L.), herein called the Firemen,filed with the Regional Director for the Eighth Region (Cleveland,Ohio) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the L. B. Lock-wood Company, Cleveland, Ohio, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On July 24, 1939, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3 of National Labor Rela-tions Board Rules and Regulations-Series 2, ordered an investigationand authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.16 N. L. R. B., No. 11.65 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 24, 1939, the Regional Director issueda notice ofhearing, copies of which were duly served upon the' Company, uponthe Firemen, and upon the Textile Workers Organizing Committee,Local #2105 (C. I. 0.), herein called T. W. O. C., a labor organ-ization claimingto represent employees directly affected by theinvestigation.Pursuant to the notice, a hearing was held on August 28 and 29,1939, at Cleveland, Ohio, before William B. Barton, the Trial Exam-inerduly designated by the Board.The Board, the Company, theFiremen,and the T. W. O. C. were represented by counsel or officialrepresentatives and participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse ofthe hearing the Trial Examiner made variousrulings onmotions and on objections to the admission of evidence.The Boardhas reviewed all these rulings and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed.At the end of thehearing the Trial Examiner informed the parties that they wereentitled to apply for-oral argument before the Board at Washington,D. C., within five (5) days after the hearing.None of the partiesavailed themselves of the opportunity.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYL. B. Lockwood Company is an Ohio corporation, withits officeand manufacturing. plant in Cleveland, Ohio. It is engaged in thebusinessof reclaiming- wool.The raw materials used in the manu-facture ofits products are rags, dye-stuff, chemicals, warp, and wooloil:In 1938 the Company purchased raw materials worth approxi-mately $400,000 and sold products worth more than $650;000.TheCompany obtained approximately 60 per cent ofsuch raw materialsfrom and shipped more than 85 per cent of such finished 'productsto points outside Ohio. It employs approximately 200 persons.The Company admits that it is engaged in interstate commerce:H. THE ORGANIZATIONS INVOLVED.The, International Brotherhood of Firemen and Oilers, Local #52,is,a labor' organization affiliated with the American Federation ofLabor.' It admits to membership powerhouse employees.The Textile Workers Organizing Committee is a labor organiza-tion affiliated with the Congress of Industrial Organizations. It ad-mits to membership all employees of the Company' except office andsupervisory employees. L. B. LOCI WOOD COMPANYIII.THE QUESTION CONCERNINGREPRESENTATION67On April 5, 1937, the T. W. O. C. and the Company entered intoa contract, effective for a term of one year from March 11, 1937. Thecontract contains an automatic renewal clause and is terminable upon' 30 .days' notice by either party.Although the preamble of the con-tract provides that the Company and "such employees of the Com-pany as are members" of the T. W. O. C. are the parties to it, thebody of the agreement recognizes the T. W. O. C. "as the negotiatingunit of [the Company's] employees as prescribed by" the Act.Underthe terms of the agreement all hourly paid employees "who areeligible for membership" in the T. W. 'O. C., including the power-house employees, received a blanket wage increase.The contractalso provides that it is applicable "only to workers in production,"and that "all workers shall be classified as workers in production"except office help, superintendents, and certain named foremen.Whilethe contract is drafted in ambiguous language, it appears that itwas the intention of the parties to afford recognition to the T. W_O. C. as the exclusive representative of the Company's employeesin a plant-wide unit.In view of the fact that the definite term of the contract expiredon March 11, 1938, and since then it has been terminable at any timeupon 30 days' notice, it cannot preclude an investigation and -deter-mination of representatives by the Board.'In January 1939 the Firemen, claiming to represent a majority ofthe powerhouse employees, requested the Company to enter intonegotiations with it for a contract to cover the powerhouse employees.The Company took the position that its contract with the T. W. O. C.covered all the employees in the, plant and, therefore, during itsexistence, it could not negotiate with any other labor organization.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerce,and the free flow of commerce.SeeMatter of Metro-Goldwyn-Maier Studiosand MotionPicture Producers Assn.,et at.andScreenWriters Guild, Inc.,7 N. L. R. B. 662;Matter of Seiss ManufacturingConi-pong:endCoinneitteeto"r IndustrialOrganization,7 N.L. R. B. 481. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE APPROPRIATE UNITThe Firemen claim that the powerhouse employees, including the'chief engineer, constitute an appropriate unit. In connection withA his claim the Firemen point out that the powerhouse employeesconstitute a special, skilled group with interests differing from thoseof other employees of the Company; they are located in a separatesection.of the plant and their work has no connection with the manu-facturing process.The T. W. O. C. contends that the powerhouse employees shouldnot be established as a separate bargaining unit, but should remaingrouped together with the other employees for the purposes ofcollective bargaining.In 1934 the United Textile Workers of America, affiliated withthe American Federation of Labor, organized and represented theemployees of the Company.This labor organization succeeded in1934 in obtaining a collective bargaining agreement from the Com-pany, which agreement was renewed in 1935 and in 1936. The power-house employees were not eligible for membership in the UnitedTextileWorkers of America, and were not covered by its contracts.However, when this labor organization became affiliated with the,Committee for Industrial Organization in 1936 under the name of.the T.W. O. 'C., the powerhouse employees became eligible for mem-bership.Thereafter they joined the T. W. O. C. and were providedfor in the 1937 contract, discussed above.The.Firemen have. had. members among., the powerhouse: employeessince 1934, but made no attempt to bargain with the 'Company until1939.Since it appears from the evidence that the powerhouse employeescould function either.as a,separate unit or as part of a single indus-trial unit, we hold that the determining factor is the desire of theemployees themselves.2We find in Section VI below that doubt exists as to the desiresof powerhouse employees with' regard to representation - for thepurposes of collective bargaining.Therefore, an election will be heldamong the powerhouse employees to determine whether they wish to.be, represented by the Firemen or the T. W. O. C. or neither. If amajority of these-employees cast their votes for the Firemen, we shall.hold. that the powerhouse employees constitute a separate unit andwe shall certify the Firemen as the exclusive representative thereof.a ,ltatter of TheGlobeMachine and StampingCo. and Metal PolishersUnion,Localo.3; InternationalAssociationof Machinists,District No. 54; Federal Labor Union 18788and United AutomobileWorkers of America,3 N.L. R. B. 294, and subsequent cases. L. B. LOCKWOOD COMPANY69If a majority of these employees cast their votes for the T. W. O. C.or for neither or if the votes cast for the T. W. O. C. and forneither together constitute a majority,we shall conclude therefromthat these employees do not desire to constitute a separate unit.In such event,we shall dismiss the petition of the Firemen for certi-fication as representatives of a unit comprising the powerhouseemployees.VI.THE DETERMINATION OF REPRESENTATIVESThe Firemen submitted in evidence at the hearing authorizationcards signed by eight of the ten powerhouse employees.All thesecards were signed in March 1939.The T.W. O. C. claimed thatall powerhouse employees with the exception of the chief engineerwere members of its organization,but did not introduce cards inevidence.Three of the powerhouse employees testified at the hear-ing that they desired to be represented by the Firemen.The testi-mony of at least one of them indicated,however, that he consideredhimself as still retaining his membership in the T. W. O. C.Underthe circumstances,we find that an election by secret ballot is neces-sary to resolve the question concerning representation of thepowerhouse employees.The names of the powerhouse employees whom the Firemen areseeking to represent were read into the record and are listed inAppendix A. In the election which we shall direct, the employeeslisted in Appendix A, including employees in the powerhouse whohave been hired since the date of the hearing,but excluding thosewho have since quit or been discharged for cause,shall be eligibleto vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the repre-sentation of employees of L. B.Lockwood Company, Cleveland,Ohio, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of National 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board Rules and Regulations-Series 2, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith L. B. Lockwood Company, Cleveland, Ohio, an election bysecret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director' for theEighth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, ofsaid Rules and Regulations, among the powerhouse employees ofthe Company whose names are listed on Appendix A, includingthose hired since the date of the hearing, but excluding those whohave since quit or been discharged for cause, to determine whethersaid employees desire to be represented by the International Brother-hood of Firemen and Oilers, Local #52, (A. F. of L.) or by theTextileWorkers Organizing Committee, Local #2105 (C: I. 0.) forthe purposes of collective bargaining, or by neither,Mn. WILLIAM M. LEISERSON, concurring :While I do not agree with the reasoning of the foregoing opinion,I concur in the result reached in this case.MR. EDWIN S. SMITH, dissenting :Iwould not grant the powerhouse employees the privilege of.setting themselves apart in a bargaining unit separate from theindustrial unit in this case.The reasoning in my dissents in theAllis-Chalmers 3and subsequent cases is applicable here.There isno bargaining history between the Firemen and the Company, andthere has been a plant-wide contract between the Company and theT.W. O. C. since 1937 which has clearly operated and been under-stood by the parties-as an exclusive bargaining contract.The power-house employees have benefited from blanket wage increases and thereduction of hours secured by the industrial organization.Underthese circumstances, I would dismiss the petition.aMatter of Allis-Chalmers Manufacturing CompanyandInternational Union,UnitedAutomobile Workers of America, Local248,4 N. L. R. B. 159,and subsequent cases. L. B. LOCKWOOD COMPANYAPPENDIX AENGINEERSMike Stianche, Chief EngineerWalter OsinskiFrank DombonskiFIREMENFrank PaymaJoe BusdoshSteveHornackCOAL PASSERSJohn MorosFrank PesancikMichaelMorosMike BasasEXTRA MAN711247383-40-vol. 16-6